Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable. 
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of: 
 a second current detector configured to generate a second detection signal based on a magnetic field around the resistor, the second detection signal indicating the magnitude of the drive current; a switch disposed on the drive current path, the switch being configured to be switched between an established state and an interruption state, the switch in the established state being configured to establish the drive current path, and the switch in the interruption state being configured to interrupt the drive current path; a control circuit configured to perform a working machine control processing, the working machine control processing including: repeatedly acquiring the first detection signal to thereby acquire a first series of detection values; calculating a first mean value, the first mean value indicating a mean of the first series of detection values; repeatedly acquiring the second detection signal to thereby acquire a second series of detection values; calculating a second mean value, the second mean value indicating a mean of the second series of detection values; determining whether the first current detector or the second current detector is in the faulty state based on the first mean value and the second mean value is in the faulty state; and placing the switch in the interruption state in response to determining that the first current detector or the second current detector is in the faulty state; and an auxiliary interruption controller disposed separately from the control circuit, 
Regarding independent claim 2, patentability exists, at least in part, with the claimed features of: 
a second current detector configured to detect a second detection value based on a second electromagnetic phenomenon with respect to the resistor, the second detection value indicating the magnitude of the drive current, the second electromagnetic phenomenon varying in accordance with the flow of the drive current through the resistor, the second electromagnetic phenomenon being different from the first electromagnetic phenomenon; and a fault determiner configured to perform a faulty state determination based on the first detection value and the second detection value, and to determine whether the first current detector or the second current detector is in a faulty state during the faulty state determination as claimed in combination with all other limitations of claim 2.
Regarding independent claim 15, patentability exists, at least in part, with the claimed features of: 
detecting a second detection value by a second current detector of the electric working machine based on a second electromagnetic phenomenon with respect to the resistor, the second electromagnetic phenomenon being different from the first electromagnetic phenomenon, and the second electromagnetic phenomenon varying depending on the flow of the drive current through the resistor; and detecting occurrence of a fault in the first current detector or the second current detector based on the first detection value and the second detection value as claimed in combination with all other limitations of claim 15.

The best prior art of record:
Choi (CN 109383484A) teach electronic parking brake (EPB) system comprises motor, first Hall sensor, the first Hall sensor current configured to sense flow through the electric motor, and a second Hall sensor; the second Hall sensor current configured to sense flow through the electric motor, and a controller, the controller being configured to: during application operation of the electric motor when the magnetic change of change of magnetism of the first Hall sensor and the second Hall sensor does not match the preset mode, determining the motor has fault.
Choi does not teach the limitations above.
Choi et al. (US 20210231713 A1) teach A current sensor diagnosing apparatus for diagnosing an error of a plurality of current sensors connected to a secondary battery cell. The current sensor diagnosing apparatus may diagnose an error of a current sensor in the same way regardless of the type of a system using the current sensor, the type of a current source, a voltage characteristic, or the like by diagnosing an error of current sensors using offset deviations and current values of two current sensors and may be particularly applied to various systems including a plurality of current sensors.
Choi et al. does not teach the limitations above.
Nakano et al. (WO 2019038830 A1) teach a first current detector (CT1) including a transformer (10) and detecting AC input current (I1); a second current detector (CT2) including a Hall element (20) and detecting AC output current (I2); and a failure detector (30) which, if detection values from the first and second current detectors (CT1, CT2) do not match each other when the commercial AC power supply (5) is healthy, determines that one of a pair of thyristors (1a, 1b) included in the semiconductor switch (1) has misfired.
Nakano et al. does not teach the limitations above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441. The examiner can normally be reached M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRIUS R PRETLOW/            Examiner, Art Unit 2858                                                                                                                                                                                            /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858